MEMORANDUM **
Yoong Ni, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the United Nations Convention Against Torture (the “Convention”). The permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 *642apply, see Castro-Espinosa v. Ashcroft, 257 F.3d 1130, 1131 n. 1 (9th Cir.2001) (order), and we deny the petition.
We review credibility findings of the IJ and BIA for substantial evidence and we uphold the adverse credibility finding unless the evidence compels a contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). Substantial evidence supports the adverse credibility finding because, among other reasons, Yoong Ni could not explain why the Fujian Province family planning officials would forcibly abort his wife’s fetus even though it was their first child, especially in light of the State Department Country Profile, which indicates that forcible abortions would not take place under these circumstances. See Chebchoub v. INS, 257 F.3d 1038, 1043-44 (9th Cir.2001). Thus, the denial of asylum was appropriate. See Berroteran-Melendez v. INS, 955 F.2d 1251, 1258 (9th Cir.1992). It follows that Yoong Ni did not satisfy the more stringent standard for withholding of removal. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997).
We decline to review the BIA’s denial of Yoong Ni’s application for relief under the Convention because he does not challenge that ruling on appeal. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir.1986).
Yoong Ni’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.